FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2021

                                     No. 04-21-00267-CR

                                          Sean EARL,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR4828W
                           Honorable Jennifer Pena, Judge Presiding


                                        ORDER
        Because it appeared the notice of appeal was potentially untimely filed, we ordered
appellant to show cause in writing by September 1, 2021, why this appeal should not be
dismissed for lack of jurisdiction. Appellant responded with a reasonable explanation for failing
to file the notice of appeal in a timely manner. See TEX. R. APP. P. 26.3, 10.5(b)(1)(C).
Accordingly, we deem the notice of appeal timely filed and retain the appeal on the docket of
this court.
       On July 19, 2021, appellant filed a motion to recalculate the due date for filing
appellant’s brief, stating the reporter’s record on file in this court was not yet complete. On
August 6, 2021, the final outstanding volume of the reporter’s record was filed in this court.
Accordingly, appellant’s motion to recalculate the due date for filing his brief is DENIED AS
MOOT. It is ORDERED that Appellant’s brief is due thirty (30) days from the date of this order.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court